DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,322,037 to Cavagnero in view of US Patent Application Publication 20140318340 to Mochiuki et al. and in further view of US Patent Application Publication No. 20060191426 to Timmerman et al. and US Patent Application Publication No. 20090165238 to Bennett.
In re claim 1, Cavagnero teaches a cutting apparatus, comprising: 
a rotary cutter (10) disposed in a conveying path for conveying a plate-shaped object (22) and configured to cut the object; 
a downstream conveyor (Fig. 1) disposed downstream of the rotary cutter in the conveying path and configured to convey the object (22), the downstream conveyor including at least one roller-conveyor roller (18,20) disposed immediately after the rotary cutter;
wherein said at least one roller-conveyor (20) is disposed on a lower side of the downstream conveyor,
at least one foreign-matter adhesion preventer (52) disposed near the rotary cutter (10) and the downstream conveyor (18,20) and configured to prevent foreign matter scattered by the rotary cutter from adhering to the downstream conveyor (Col. 2, lines 40-59).
Note, the claim has not set forth differentiated “lower” from “upper.” It has been interpreted that at least roller 20 of the at least one roller conveyor roller is on a “lower” side of the downstream conveyor. 
Regarding claims 1, 12, and 13, Cavagnero teaches a cutting apparatus having a downstream conveyor having at least one roller conveyor roller, but does not teach other roller conveyor rollers disposed downstream of the one roller conveyor roller disposed on a lower side.
Mochiuki teaches a cutting apparatus having a downstream conveyor disposed downstream the rotary cutter (Fig. 1). The conveyor has a belt and a feeding roll for conveying the severed material to discharge the workpiece from the rotary cutter (Para 0035).The rollers (of the belt conveyor) are arranged on a lower side of the belt (Fig. 1). 
It would have been obvious to one before the effective filing date of the invention to provide the device of Cavagnero with a conveyor disposed downstream rotary cutter as taught by Mochiucki to convey the severed material to discharge the workpiece from the rotary cutter (Para 0035). This modification would lead to providing Cavagnero with a belt conveyor disposed downstream of the one roller conveyor and permit the foreign matter adhesion prevent to be disposed between the rotary cutter and downstream conveyor. 

While Mochiucki teaches a rotary conveyor, the conveyor system utilizes a roller and a belt system, rather than rollers. Timmerman provides a teaching in the art of transport systems, that conveyors can be belts, rollers, vacuum transport belts, and the like, or combinations to transport and deliver cut sheets to a subsequent area (Para 0109).
It would have been obvious to one before the effective filing date of the invention to replace the belt conveyor of modified Cavagnero with a plurality of rollers as taught by Timmerman, which is merely an obvious design variant, for conveying the severed material away from the rotary cutter. Timmerman discloses a plurality of 

Regarding claims 1, 12, and 13, Cavagnero teaches a conveyor roller, but does not teach a contrarotation controller configured to control the one-roller-conveyor roller of the downstream conveyor disposed immediately after the rotary cutter to rotate in a direction that is opposite to a direction of rotation of the other roller conveyor rollers that defines a conveying direction in which the object is conveyed.
Bennett teaches in the art of cleaning, that it is known to rotate the rollers (28) in a direction opposite to the path of the material at a speed slightly greater than the speed of the material to clean the surface of the material (Paras 34-38). The cleaning rollers of Bennett are advantageous in that the rollers don’t touch the web to clean it, but rather create a boundary layer of air to remove the materials. This reduces wear of the rollers. Bennett further uses a controller to permit the opposite rotation of the rollers (Para 0040).
	It would have been obvious to one before the effective filing date of the invention to replace the guide roller and nozzle arrangement of Cavagnero with the cleaning roller controller and arrangement of Bennett to remove particles from the surface of the web while eliminating wearing of the rollers (Para 0035). 
In re claim 4, Cavagnero teaches wherein the foreign-matter adhesion preventer (52) is an intangible foreign-matter adhesion preventer that uses an intangible object to prevent the foreign matter scattered by the rotary cutter from adhering to the downstream conveyor.
In re claim 5, Cavagnero teaches wherein the intangible foreign-matter adhesion (52) preventer is an air curtain that uses a gas as the intangible object (Col. 2, lines 40-59), the air curtain including a gas supplier (58) that includes gas discharge ports (52) for discharging the gas.
In re claim 6, Cavagnero teaches wherein the gas discharge ports (52) are configured to discharge the gas toward a lower surface of the object (Fig. 1).
In re claim 11, Cavagnero teaches wherein the object is capable of being an intermediate product.
Note, the preamble is directed to an apparatus, not the product (or workpiece).


In re claim 12, Cavagnero teaches a manufacturing apparatus for manufacturing a sheet material, the manufacturing apparatus comprising: the cutting apparatus of claim 1.
In re claim 13, Cavagnero teaches a manufacturing apparatus for manufacturing a gypsum building material, the manufacturing apparatus comprising: the cutting apparatus of claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cavagnero in view of Mochiuki et al. and in further view of Bennett, as applied to the above claims, and in further view of US Patent No. 5,259,282 to Cothrell.
In re claim 7, Cavagnero teaches a gas discharge controller (60), but does not teach the controller is configured to control the gas supplier to intermittently discharge the gas from the gas discharge ports.
	Cothrell teaches a cutting apparatus having a plurality of gas discharge ports (94,96, Col. 5, lines 35-42). The blowers are connected to compressed air source (108) and pulsed via a controller (110) to remove waste from the conveyance path (Col. 4, lines 2-5).
	It would have been obvious to one before the effective filing date of the invention to provide Cavagnero with a blower (or nozzle), compressed air source, and controller arrangement as taught by Cothrell to provide pulsed air to the conveyance path for the removal of waste (Col. 4, lines 2-5, Cothrell).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cavagnero in view of Mochiuki et al. and in further view of Bennett, as applied to the above claims, and in further view of US Patent No. 7,096,529 to Cunnington et al.
In re claims 8 and 9, Cavagnero teaches a foreign-matter adhesion preventer but does not teach the preventer is a tangible foreign matter adhesion preventer that uses a tangible object to prevent foreign matter scattered by the rotary cutter from adhering to the downstream conveyor in which the preventer includes at least one brush.
Cunnington teaches a tangible foreign matter preventer of an electrostatic bar and brush arrangement for removing particles from the surface of a board (Col. 4, lines 5-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Cavagnero with an electrostatic bar and brush arrangement as taught by Cunnington to remove particles adhering to the plate shaped object without damaging or marring the object (Col. 1, lines 31-35, Cunnington).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. Applicant argues the rollers of Cavagnero sandwich the object, whereas, the roller conveyer rollers of the instant application are all disposed on a lower side and do not sandwich the object. 
Cavagnero teaches at least one roller (20) of the roller conveyor is on a lower side of the downstream conveyor. The phrase “said at least one roller-conveyor roller and the other roller conveyor rollers are all disposed on a lower side of the downstream conveyor” merely means, that the rollers merely have to be capable of all being disposed on a lower side of the downstream conveyor, which is taught by at Cavagnero and Mochiuki. The instant application sets forth on Page 10, lines 15-20, that the downstream conveyor is not limited to any specific configuration as long as the conveyor supports the plate shaped object. The downstream conveyors of both Cavagneor and Mochiuki both have a configuration permitting a plate shaped object to be conveyed. The claim is open ended and the prior art is not precluded from having other structures, including a roller disposed on an “upper side” as roller 18 of Cavagnero. The phase “lower” has not been directional defined with respect to the cutting apparatus or relative to any other structures of the pending application. After further consideration, it has been concluded that the prior art clearly teaches and suggest the invention of the pending application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724